The opinion of the court was delivered,
by Sharswood, J.
When property, real or.personal, is vested in a religious society, whether incorporated or not, as a church or congregation for the worship of Almighty God and the promotion of piety and godly living, it is a charitable use whether the donors be one or many. The corporation or society are trustees, and can no more divert the- property from the use to which it was (Originally dedicated, than any other trustees can. If they should [Undertake to divert the funds, equity will raise some other trustee ito administer them and apply them according to the intention of the original donors or subscribers. When the founders or donors have clearly expressed their intention that a particular set of doctrines shall be taught, or a particular form of worship, and government maintained, it is not in the power of individuals having the management -of the institution at any time to alter the purpose for which it was founded. When a church has been organized, and been endowed, whether by donation or subscription, as belonging to any particular sect or in subordination to any particular form of -church government it cannot break off from that connection and government; The Attorney-General v. Pearson, 3 Merival 352. When, however, it is not described in the original donation or terms of subscription as in connection with or under the ecclesiastical jurisdiction of any particular body of believers, it may change its relation, provided there be in such change no! radical departure from the original faith or doctrine: The Presbyterian Congregation v. Johnston, 1 W. & S. 9; Lutheran Congregation of Pine Hill v. St. Michael’s, &c., of Pine Hill, 12 Wright 20.
In church organizations thqse who adhere and submit to the regular order of the church, local and general, though a minority, are the true congregation and corporation, if incorporated: Winebrenner v. Colder, 7 Wright 244. The title to the church property of a divided congregation is in that part of it which is acting in harmony with its own law, and the ecclesiastical laws, usages, customs and principles which were' accepted among them before the dispute began, are the standards for determining which party is right: McGinnis v. Watson, 5 Wright 9. If the opinion of Chief Justice Lowrie in this last case may seem to controvert any of these positions, and to hold that a congregation may change a material part of its principles or practices without forfeiting its property on the ground that to deny this “ would be imposing a law- upon all churches that is contrary- to the very nature of all intellectual and spiritual life;” and because the guarantee of freedom to religion forbids us to understand the rule in this way, I ask leave most respectfully to enter against it my dissent and protest. I do so the more freely because it was entirely extrajudicial to any question in the case. Courts which have the supervision and control of all corporations and unincorporated societies *147or associations, must be guided by surer and clearer principles than those to be derived from the nature of intellectual and spiritual life. The guarantee of religious freedom has nothing to do with the property. It does not guarantee freedom to steal churches. It secures'to-individuals the right of withdrawing, forming a new society, with such creed and government as they please,, raising from their own means another fund and btdlding another house of worship; but it does not confer upon them the right of taking the property consecrated to other uses by those who may now-be sleeping in their graves.' The law of intellectual and spiritual life is not the higher law, but must yield to the law of the land.
The application of the principles settled in the adjudications cited, to which many others might be added, to the case brought before us on this appeal is very easy. The German Evangelical Reformed St. Paul’s Church of Butler, Pennsylvania, was inoorporated by the Court of Common Pleas of Butler county. The charter recites that the subscribers with others had “ associated for the purpose of worshipping Almighty God according to the faith and discipline of the German Evangelical Reformed Church in the United States of America,” and in the third section of the/ first article it is expressly provided that “ it shall be subject to the control of the Synod of the German Reformed Church of United States, and shall, in all respects, be governed by its rules and regulations;” and the fourth section of the third article declares that “ every minister of the gospel who may become a candidate for the office of pastor, must, before he can be chosen to, or at least before he can be inducted into office, be in good standing in connection with the Synod of the German Reformed Church.” As though to obviate all possible doubt or question upon the subject, the last paragraph of the charter expressly declares: “ This congregation was organized only as a German Evangelical Reformed Church in Butler county, Pennsylvania, and that it .be known hereby, that no alteration can be made in this congregation for another denomination.” Under a charter thus carefully guarded, the building, which is the bone of con-V tention here, was erected with funds raised by voluntary contribution from the subscribers upon a lot given for the purpose. It is unnecessary'to refer to the''troubles in the church, or to pass any judgment upon the acts of either party. The defendants, on the 22d of November 1869, by an instrument of writing declared themselves independent o.f all synods, and absolved from the government of the German Reformed Church, and elected a clergyman as pastor not connected with the German Reformed Church. They took and held possession of the building. Those who were dissatisfied with these proceedings withdrew, and on Easter Monday 1870, the day fixed in the charter, held an election at'the *148Orphans’ Home, at which the plaintiffs were chosen members of the consistory, and they now file this bill to obtain possession of the building. The defendants also held a meeting at the church on the same day, and elected a consistory. There can be no question that the plaintiffs and those whom they represent were on Easter Monday 1870, the true church adhering to the ecclesi/astical oxder and denomination under which the organization originally took place^and'tEearticles of which organization impressed it expressly with a law, which forbade its ever becoming disconnected with that denomination. No provision in the charter required the election of the consistory to be at the church, and the wrongful act of the defendants in holding possession dispensed, so far as they were concerned, with the necessity of any notice in the church, of an election to be held elsewhere. It does not lie in the mouth of the defendants to object in any way in this proceeding to the regularity of the election of .the plaintiffs. The defendants are strangers. They made themselves so by their solemn act, throwing off their connection with the German Reformed Church. That they then seceded and withdrew from the church cannot be doubted. How, then, can their meeting after-wards and rescinding the resolution of secession restore them to membership, much less constitute them the true church, and authorize them to elect a consistory? The plaintiffs, and those whom they represent, were the true church ; with them 'the defendants ought to have reunited, if, as they contend, they had not lost their membership, and voted at their election. It is clear, then, that the plaintiffs had the legal right to the possession and control of the church property, and that the decree below was in all respects proper.
Decree affirmed and appeal dismissed at the cost of the appellants.